Jenks, J.:
The action is for a separation, but the issue chiefly fought is that of the marriage. The order of May 7, 1902,, awarded to plaintiff a counsel fee of $500, and $25 weekly alimony. Pursuant fo- the terms of that order, the plaintiff, in April, 1903, moved for additional alimony and counsel fee. Upon consent of the parties, the Special Term adjourned the motion (to be^ however, of original force and effect) until after the rendition of the verdict upon issues framed touching the marriage. The issues were tried in May, 1903, for ten days, resulting in a disagreement of the jury, and the motion *77was heard thereafter. The Special Term has awarded the plaintiff $750 as additional counsel fee for the purpose of further prosecuting the action, and siich further sum as may be required to pay for the stenographer’s minutes of the mistrial, if the defendant shall not furnish them.
We think that the defendant has not made out his plea of poverty, and we do not doubt that he could obtain the money required by the order without serious inconvenience. The issue is a base conspiracy or a base denial. Though the plaintiff has failed to establish marriage, the defendant has failed to lay bare a plot, and the litigation is to continue. And even if the truth is conspiracy, conspiracy is hatched upon a continued meretricious relation asserted by its victim, who, for the present, must pay the penalty of the necessary expenses of the plaintiff in this litigation. We cannot now form an opinion where the truth lies, and we do not desire to point a moral in this .instance, save to indicate why this present burden must be borne by the defendant. In McCarthy v. McCarthy (137 N. Y. 500), the court, per Gray, J., say: “ Upon such an application if it should appear that in previously carrying on her action the plaintiff had incurred expense the payment of which was essential to be made in order that she might further maintain or prosecute her rights, under the judgment it would be quite within both the letter and the spirit of the statute* to comprehend in an allowance the unpaid item of the past. The language of this provision, however liberally we are inclined to construe it, must be given its due effect in authorizing the court to order an allowance only during the pendency of the action, and when it is ‘ necessary to enable the wife to carry on the action.’ ”
We think that, under the circumstances, $750 is not excessive. We think that the defendant should not be charged with the expense of furnishing the stenographer’s minutes to the plaintiff. The minutes would undoubtedly be useful, but in our opinion they cannot be termed necessary. Such item would not properly be taxable as a disbursement. (Hudson v. Erie R. R. Co., 57 App. Div. 98.) The second order denying the motion to vacate the order should be affirmed.
*78The order granting additional alimony and counsel fee should be modified so as to provide that if the defendant shall have obtained or does obtain the minutes of the previous trial, he shall furnish them to the plaintiff in order to permit her to make a copy thereof, or he shall furnish a copy thereof to the plaintiff; and, in either case, the plaintiff shall be permitted the rise of the stenographer’s original copy on the trial, and as so modified, affirmed, without costs. Order denying the motion to vacate the order for alimony arid counsel fee affirmed, with ten dollars costs and disbursements.
Goodrich, P. J., Woodward, Hirschberg arid Hooker, JJ., .concurred.
Order granting additional alimony and counsel fee modified, and as modified affirmed, without costs; order denying motion to vacate order for alimony and counsel fee affirmed, with ten dollars costs, and disbursements. - ■

 See Code Civ. Proc. § 1769.— [Rep.